Citation Nr: 0001204	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-26 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to service connection for skin cancer claimed as 
a residual of exposure to ionizing radiation during service.  



REPRESENTATION

Veteran represented by:	Sandra E. Booth, Attorney



ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1953.

Service connection for skin cancer as a residual of exposure 
to ionizing radiation was initially denied in an April 1987 
rating decision.  In July 1992, the veteran's claim was 
declared eligible to be reopened and readjudicated de novo 
based on National Association of Radiation Survivors, et al. 
(NARS) v. Derwinski, 782 F. Supp. 1392 (N.D. Cal 1992).  
Radiation claims involving the NARS case were subsequently 
placed in abeyance and the veteran's claim remained pending.  
In a June 1996 rating decision, the RO denied the veteran's 
claim of service connection for skin cancer as a residual of 
exposure to ionizing radiation.  The veteran disagreed with 
the determination and a timely substantive appeal was filed.  

In September 1998 the Board of Veterans' Appeals (Board) 
remanded the case so that pertinent information could be 
associated with the claims folder.  

Since the Board remanded the case to the RO in September 
1998, the veteran has alternatively asserted that his skin 
cancer is due to exposure to the sun that he sustained during 
his period of active service.  This claim rests upon an 
entirely different theory of entitlement than the claim for 
entitlement to service connection for skin cancer due to 
radiation exposure.  By rating decision of September 1999, 
the RO denied the claim on the basis that it is not well 
grounded.  The veteran has not perfected an appeal of this 
decision or expressed disagreement with it in any way.  
Because the claims are separate and because the veteran has 
not perfected an appeal of the September 1999 decision, the 
Board lacks jurisdiction over the claim based upon sun 
exposure.  It will therefore be addressed no further herein. 


REMAND

As indicated previously this case was before the Board in 
September 1998.  In December 1995 the Defense Nuclear Agency 
(DNA) confirmed that the veteran was a participant in 
Operation UPSHOT-KNOTHOLE, Shot ENCORE, during his period of 
service.  By virtue of the fact that the veteran was exposed 
to ionizing radiation during Operation UPSHOT-KNOTHOLE and 
since he has or has had a radiogenic disease listed in 
38 C.F.R. § 3.311 (1999), his claim for entitlement to 
service connection for skin cancer as a residual of exposure 
to ionizing radiation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

The record shows that the veteran has a history of recurrent 
basal cell carcinoma of the left side of the neck as well as 
basal cell carcinoma of the left lower eyelid.  In January 
1996, the RO referred the case to the VA Director of 
Compensation & Pension Service, pursuant to 38 C.F.R. § 3.311 
(formerly § 3.311b).  In April 1996 the case was forwarded to 
the VA Assistant Chief Medical Director for Public Health and 
Environmental Hazards, who concluded that it was unlikely 
that the veteran's basal cell skin cancer could be attributed 
to exposure to ionizing radiation in service.  

Received in June 1999 were VA and private clinical records 
dated from 1992 through June 1999.  In March 1996 it was 
reported that the veteran had a history of squamous cell 
carcinoma of the left neck.  In November 1997 it was reported 
that the veteran received treatment for squamous cell 
carcinoma of the right hand.  

It is important to note that the BVA is obligated to consider 
all issues reasonably raised by the record.  See Myers v. 
Derwinski, 1 Vet. App 127, 129-30 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); Mingo v. Derwinski, 2 Vet. App. 
51, 54 (1992).  While the veteran's basal cell carcinoma of 
the left neck has been considered with respect to his claim 
of service connection for skin cancer due to exposure to 
ionizing radiation, pursuant to 38 C.F.R. § 3.311, squamous 
cell carcinoma, a different type or form of cancer has not 
been considered.  It is important to note that the April 1996 
VA Assistant Chief Medical Director for Public Health and 
Environmental Hazards opinion was specific to basal cell and 
not squamous cell cancer.  

The Board may only consider independent medical evidence to 
support its findings.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In this regard, the Board concludes that the 
veteran's claim should be developed under 38 C.F.R. § 3.311, 
considering the squamous cell carcinoma of the veteran's 
right hand and left neck, as reported in the clinical data.  

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should forward the veteran's 
claims folder to the VA Under Secretary 
for Benefits for review of his claim of 
service connection for skin cancer due to 
exposure to ionizing radiation, as 
required under 38 C.F.R. § 3.311(c), 
considering medical evidence that shows 
that he has or has had squamous cell 
carcinoma of the left neck and right 
hand, in addition to basal cell carcinoma 
of the left neck.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

When the requested development has been accomplished, if the 
claim remains in a denied status, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond thereto.  

Thereafter, if necessary, the appeal and the requested 
evidentiary data should be returned to the Board of Veterans' 
Appeals for further appellate review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

